Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14-16, 19, 32-33, 41, 55-67, are pending in this application.
Claims 2-13, 17-18, 20-31, 34-40, 42-54, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claims 57-58, 60, 62, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Comprises in claim 57, renders the claim indefinite. The term is open-ended, which implies the claim embrace other fungal infective agents not cited in the claim. By replacing “comprises” with “is” the rejection would be overcome.
 In line 2, claims 58, 60, 62, comprising is an open-ended term, which cannot be use for a compound. It implies the claims embrace other second active agents not cited in the claims. Also, a compound/agent must consist only itself. Hence, the claims are indefinite. By replacing “comprising” with “is” the rejection would be overcome.
Response
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. Applicant fails to respond to the rejection of claims 57-58, 60, 62. 
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 14-16, 19, 32, 41, 56-64, 66, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu et al, WO1999/004789 A1, in view of King, Med. Chem., Principle and Practice (1994), pp. 206-208.
Claims 33, 55, 65, 67, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu et al, WO1999/004789 A1, alone.
Applicant claims composition of compounds of formula I, and utility thereof as fungicides. In preferred embodiments, the compound is in combination with at least one other drug (claims 56, 58, 62, 64) or well-known commercial drugs (claims 60, 63) and administration is by well-known routines practice in the art (claims 56, 58). Applicant also claims specific fungal infective agents in claim 57, which are disclosed by Chu et al., and the composition comprises a specific compound of formula I, in claims 33, 55, 65, 67.  Applicant claims kits in claims 41 and 67.
 Determination of the scope and content of the prior art (MPEP 2141.01 
Chu et al, teach compounds in the attached abstract and composition thereof as fungicides (pp. 1, lines 10-27 and pp. 6, lines 23-27), wherein R1 is OH, alkoxyl or halogen; R2 is OH, substituted or unsubstituted alkenyl, or substituted alkyl; a and b are 1-3.  In the abstract the prior art teaches O, S and N are equivalents. See position Z (instant Y).  The compounds include salts, isomers, enantiomers (pp. 7, lines 14-17), ethers (pp. 10, lines 5-29) and amines (pp. 13, lines 1-12). The subjects are animals, human or plants (pp. 13, lines 13-17).

Chu et al, further teach fungal infections contribute and/or complicate many diseases, such as meningitis, pulmonary disease, respiratory disease, AIDS, cancers, graft rejection, etc. (pp. 1, lines 8-13).  See also the entire document.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and that of the prior art is that applicant claims N at position X instead of O by the prior art. Bioisosteres equivalents. Also as amended the compounds are position isomers.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) well-known knowledge of bioisosteres replacement of equivalents and 2) the problem applicant wanted to solve: avoid the prior art.

According to Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143.
A showing of sufficiently close structural relationship is enough to create an expectation of similar properties, in light of the totality of prior arts, that the new compound will have "similar properties" to the old.  Motivation is found in the expectation that similar compounds would have similar properties. A disclosure of new property does not defeat such expectation. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990). Applicant must show the prior art’s compound does not have the new property. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990), In re Shetty, 195 USPQ 753 (CCPA, 1977).
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  In the instant, the compounds by the prior art and the applicant are useful for treating fungal infection.
It is well-known in the art that replacement of isosteres equivalents in a compound is expected to produce compounds having similar chemical properties, King, Med. Chem., Principle and Practice (1994), pp. 206-208, table 1, bivalents and ring equivalents. See also, Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980); In re Merck, 231 USPQ 375 (Fed. 
One of ordinary skill in the art would have been motivated to replace isosteres equivalents in the compound by Chu et al., at the time the invention was made with reasonable expectation of success, given well-known knowledge in the art that doing so would produce compounds with similar chemical properties.  The motivation is also to avoid the prior art.
Having known that fungal infection contribute and/or complicate many diseases and the suggestions on therapeutic and prophylactic treatments as set forth above, one of ordinary skill in the art would have been motivated to claim combination therapy and change therapy protocols at the time the invention was made with reasonable expectation of success. 
Combination therapy allows for possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence the motivation. Assuming their combinations produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Clinician or Physician to use conventional techniques in combining the drugs and implement well-known treatment protocols. Such is deemed invention of reasoning not of creativity, KSR, supra.

In claims 33, 55, 65, 67, applicant administered this compound:

    PNG
    media_image1.png
    212
    359
    media_image1.png
    Greyscale
.  
Chu et al., teach   
    PNG
    media_image2.png
    134
    232
    media_image2.png
    Greyscale
and


    PNG
    media_image3.png
    127
    237
    media_image3.png
    Greyscale
.  From the prior art, it is clear that R1 can be OH or OMe. As amended the compounds are position isomers at R2. However, the prior arts’ compounds include their isomers.  Therefore, one of ordinary skill in the art would have been motivated to claim two R2 at ortho positions. 
A novel and useful compound, which is an isomer of a compound by a prior art, is prima facie obvious.  The isomer by the prior art is one of many of the theoretically possible isomers of the claimed compound. Isomers are general class of compounds made by the same general process and the claimed compound could have been made by the process of making the compound by the prior art.  In re Norris, 84 USPQ 458 (CCPA, 1950).  Therefore, the claims are obvious from Chu et al. 
In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
The instant invention is prima facie obvious from the teachings of Chu et al., alone or in combination with King. 
Response
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. With reference to the argument under 102 rejection, applicant contends the prior art in combination with King fail to teach every embodiment of claims 1, 19: instant subscripts a and b; instant substitution pattern by R1 and R2 are not disclosed by Chu et al. The arguments are no longer valid since the 102 rejection is now withdrawn due to the amendment filed 10/11/21. Under 103 rejection the prior art needs not disclosed what is well-known in the art.  One of ordinary skill would know from Chu et al., the number of R1 and R2 that can attach to the rings. There are limited number of such positions. Applicant contends Chu et al., disclosed a vast number of compounds and one cannot envisage the instant compounds without additional .
Applicant contends the first compound cited in the rejection of claims 55, 65, 67, is not found in the PCT by Chu et al., and that POSA would not have selected the compound from the prior art for modification.  The compound is embraced by the generic disclosure in Chu et al., it is the first structure on the abstract mailed with rejection and was in the registry (11/6/84) prior to the date this application was filed. The rejection does not involved modification of the prior art’s compound.  The compounds by Chu et al., include all their isomers. When a compound is known POSA would know all its isomers and the selection of any of the isomers is an obvious selection available for the preference of an artisan. The compound in claims 55, 65, 67, is an isomer of the compound. 
A novel and useful compound, which is an isomer of a compound by a prior art, is prima facie obvious.  The isomer by the prior art is one of many of the theoretically possible isomers of the claimed compound. Isomers are general class of compounds made by the same general process and the claimed compound could have been made by the process of making the compound by the prior art.  In re Norris, 84 USPQ 458 (CCPA, 1950).  
The two-part analysis at page 20, of the argument is not applicable to the rejection of claims 55, 65, 67.  The two compounds cited in the rejection are embraced by the generic disclosure of Chu et al., and are cited by the Examiner in support that R1 can be OH or OMe. Identification of a lead compound is not required in every obviousness rejection, whether or not there is associated activity data. Identification of a lead compound is not applicable in the rejection. 
Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143.
There is no need for modification of prior art compound. The rejection is based on well-known knowledge of isomeric compounds. When a compound is known a POSA would know all its isomers. In addition, Chu et al., disclosed their compounds include all their isomers. 
A novel and useful compound, which is an isomer of a compound by a prior art, is prima facie obvious.  The isomer by the prior art is one of many of the theoretically possible isomers of the claimed compound. Isomers are general class of compounds made by the same general process and the claimed compound could have been made by the process of making the compound by the prior art.  In re Norris, 84 USPQ 458 (CCPA, 1950).  
Applicant further contends Chu et al., disclosed 3,000 compounds, 350 of which are exemplified by structures and there is no TMS to select from the compounds. “[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). 
The 3,000 compounds by the prior art are indicative of the advancement of the art and reason to celebrate human achievement. The exemplified 350 are deemed the prior art’s preferred embodiments under the US patent practice.  The few examples in the abstract attached to the rejection are deemed the most preferred embodiments.  A POSA would have known and be motivated to select form the preferred embodiments, including particularly the 
There is no law, including patent law, that allows one to enter a fenced garage with many parked automobiles and claim some of the vehicles as his or her own, with or without changing the colors or other cosmetics modifications, on the basis the owner has too many. Particularly when doing so takes no more than traditional knowledge and practice well-known in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
October 14, 2021